                                              BLAST
    Case 2:18-cr-20579-VAR-MKM ECF No. 21-1 filed 11/02/18                                             PageID.137             11 October
                                                                                                                            Page  1 of 112017
                                                                                                      11 October 2017




CryptoFinance Insights: Is Bitcoin money?

Gautam Chhugani       +65-6230-4654 gautam.chhugani@bernstein.com

Gaurav Jangale, ACA     +65-6230-4682 gaurav.jangale@bernstein.com




We aim to educate investors on the emerging world of Bitcoin and cryptofinance. We partner with a Cryptocurrency expert and investor –
Ari Paul. Ari is Managing partner and CIO of BlockTower Capital.

Bitcoin and its underlying blockchain technology has implications                governments or monarchies issue currency with faces of
on business models across industries, particularly around                        Monarchs embossed on them. Understanding money backwards
financial services and payments. However, what we find more                      from today is a failed exercise to start with because our
interesting is the relative value dynamics this industry is bringing             understanding of money is overly obsessed with its current
about between (deflationary) virtual currency and (inflationary)                 physical form and its authority from the sovereign state. As we go
fiat currency. Bitcoin now trades at ~US$4,800 per Bitcoin with                  through the idea behind money, we will highlight a few
total market value of ~$80bn. It is worth delving into the very                  characteristics so that they can be compared with the big ideas
nature and essence of Bitcoin to understand what drives its                      behind Bitcoin.
value. Is it legal tender currency or an asset class comparable to
                                  th
digital gold? Or is it like the 17 Century Tulip Bulbs mania as
claimed by those who call it a fraud? As market cap of the crypto                Economic exchange did not wait for currency
tokens increases, does it have monetary policy, regulatory and
                                                                                 The genesis of money lies in the concept of credit. Money before
geo-political implications? Would Wall street allocate money to
                                                                                 coinage was simply 'I owe you dues' (IOU) which would be
Crypto assets?
                                                                                 tracked using simple accounting records. The accounting
As we spent time understanding Bitcoin, we always came back to                   method could be simple records, tally sticks, stone markings.
this tweet by one of the Bitcoin core developers:
                                                                                 Economic exchange did not wait for coinage. People went about
"First step to understanding Bitcoin: Admitting you don't                        trade – they just recorded the value in rudimentary but effective
understand Bitcoin.                                                              forms of record keeping. Coinage and standardized currency
Final step: Realizing that "understanding" is a moving target."                  came in much later.
— Jameson Lopp (@lopp) February 8, 2017                                          For example, if A, a producer of wheat sold 1 kg of wheat to B.
                                                                                 Suppose, B was a producer of oranges. The accounting records
In this note, we start with the most basic question – Is Bitcoin
                                                                                 would just keep track that B owes A, but not necessarily A would
money?
                                                                                 have to accept oranges in return. A is just assured that when he
                                                                                 needs something, B would return the favour (in oranges or not).
Do we understand money?
To answer the question whether Bitcoin is money, we need to                      Literacy, numeracy and accounting was invented before money.
first understand money. Our attempt to explain Bitcoin is                        Money was always imaginary (using a ledger) before we made it
necessarily constrained by our own conditioning and                              physical with coins and notes. This single big idea about money,
understanding of the world we grew up in. The broad narrative                    carries the maximum freight to explain the current phenomenon
we have been taught is 'first there was barter and then came                     of virtual currencies which are simply decentralized ledgers
currency to make it more efficient'. We have always seen                         secured using cryptography.



EXHIBIT 1: Is the conventional history of money just convenient logic?



       Analyst Page                 Bernstein Events                Industry Page


 See Disclosure Appendix of this report for important disclosures and analyst certifications                        www.bernsteinresearch.com
      Case 2:18-cr-20579-VAR-MKM ECF No. 21-1 filed 11/02/18                                                                PageID.138   Page 2 of 11
Gautam Chhugani +65-6230-4654 gautam.chhugani@bernstein.com                                                                                     11 October 2017




   History of money as taught by textbooks
    Specialisation of labour                                              ….but needs are wider than what you produce

                    Barter                                                ….inefficent as needs don't coincide

          Currency/coinage                                                ….as medium of exchange, standardised

               Bank money                                                 ….multiplied money in the system

   History of money discovered by anthropologists
    Clearing & accounting systems              ….as societies still traded by keeping accounts of dues

           Convenient money (salt, sugar, dried cod)                      …. Using acceptable items of common use

         Metals as money                                                  …..as metals durable, portable, divisible for long distance trade

                   Coinage                                                …attempt to standardize, universal value

             Bank money                                                   ….with original function as account clearing between merchants

Source: Money: The Unauthorized Biography (Felix Martin); Debt: The First 5,000 Years (David Graeber), Bernstein analysis
Credit and clearing systems existed before cash currency                                       EXHIBIT 2: Stone used in Yap Island for recording dues
People engaged in trade without barter and even before coinage.
All they needed was a simple method of maintaining accounts
between parties - a simple system of IOUs. History is replete with
unique methods being used to keep tally accounts in form of
what we call a modern-day ledger. The ledger could be
maintained as markings on stones, wooden sticks, or even
markings on a wall or even large immovable stones which have
value attributed in form of credit (see Exhibit 2)
The system of IOUs have also been prevalent during recent
periods. When the Irish banks shut down for 6 months in 1970,
the economy survived on a system of private cheques /IOU
shouldered by neighborhood pubs. For 6 months, what worked
was a personalized credit system without any definite time
horizon for eventual clearance of debits and credits. In fact, even
during recent demonetization in India in 2016, we heard
anecdotes of goodwill ledgers beings used by businessmen to
settle accounts and continue trading.
                                                                                               Source: Wikimedia Commons
In many cases, the stone could be immovable but everyone would
still attribute credit to its rightful owner. (Stone used in Yap Island
                                                                                               The myth of barter
in Exhibit 2). The coins and currency are mere tokens to record
the underlying system of credit and clearing. Currency is only                                 The notion of barter evolving to money was a convenient
cosmetic; it is the underlying system of credit and clearing that is                           assumption for thinkers and economists. People did not really try
fundamental foundation of money. Money in the museums has                                      to exchange chickens for wheat because there were no matching
always been shown in form of ancient coins in copper, gold and                                 engines back then to solve the double coincidence of needs.
silver. This vivid image of money has over emphasized the                                      Instead, people starting storing goods of common use (e.g. salt)
token/the currency and not the underlying mechanism around it.                                 which everyone else finds useful and hence, commodities such
If money was displayed in the museums as an old ledger, it                                     as salt, sugar became convenient alternates to currency. History
probably would not be as interesting to look at.                                               is filled with cases of salt, dried cod, sugar, hides, even nails
                                                                                               being used as currency. Thus, currency in simple terms is
                                                                                               something the society believes in to be acceptable universally.
                                                                                               Currency evolved to metals for long distance trading as metals
                                                                                               are durable, portable and divisible. Coinage was merely the

INDIA FINANCIALS                                                                                                                             BERNSTEIN          2
      Case 2:18-cr-20579-VAR-MKM ECF No. 21-1 filed 11/02/18                                   PageID.139              Page 3 of 11
Gautam Chhugani +65-6230-4654 gautam.chhugani@bernstein.com                                                                 11 October 2017




process of standardizing and stamping the metals to be of               Money, as we understand now has the following core
designated weight and size.                                             functionalities:
                                                                        »    Credit clearing mechanism or a simple ledger (often
                                                                             maintained by banks and intermediaries in modern times)
Monetization, universal value and creation of markets
                                                                        »    Portable, durable, divisible
For markets to function, there has to be a shared unit of
economic value so that participants know the language of                »    Transferable, trust and faith (often comes from the
negotiation. Then came the process of tokenizing the coins with              sovereign endorsement)
standard attributed value (initial coins were just standard weight
                                                                        Standard universal value (though politics/economics/monetary
silver, but issued coins were for example 100 drachmas).
                                                                        policy has often impacted value of money by inflating (printing)
Universal economic value is just a universal language to discuss
                                                                        /deflating money)
the value of anything. Through this process of monetization,
emerged the concept of 'market' as the organized principle of
prices and the language to express ambition, greed, and
                                                                        Bitcoin: Can you create value from thin air?
entrepreneurship.
                                                                        Cryptocurrency (e.g. Bitcoin) is best understood in form of 3
                                                                        layers:
Transferability and negotiability
                                                                        »    Blockchain (ledger and clearing systems)
Money is credit due (IOU) but it needs to be transferrable credit.
                                                                        »    Protocol (crypto based monetary policy and incentives
Money has value, when you expect others to accept it. It needs to
                                                                             establishing trustless network)
be transferable in an open market. Thus, for any party to accept
an IOU, there should be trust that any third party will be willing to   »    Tokens (Portable, durable, divisible, transferable)
accept the IOU i.e. there is a liquid market for it to be
transferable. Thus, appeared bank money. Banks in their early
forms became clearing house of debt between merchants.                  Blockchain – the ledger and clearing systems
                                                                        The blockchain is a shared ledger, which keeps a permanent,
                                                                        immutable record of digital transactions. The ledger is
Onset of bank money with trust being reposed in centralized
                                                                        decentralized i.e. a copy of the ledger is maintained across
banks
                                                                        multiple computers across the globe. The Computer nodes are
Banks first started as merchant clearing houses. Once a bank            called miners; it would be easy to think of them as book-keepers
had endorsed the credit/IOU, it would become transferable in            who verify the transactions and agree on the state of the ledger
the market based on the faith in the large clearing houses. In          that needs to be carried forward. For performing the ledger
simple terms, Banks could issue IOU to depositors and receive           verification service or the bookkeeping services, they are
IOU in form of receivables. We look at banks as lending                 rewarded in Bitcoins (also called mining Bitcoins).
organisations today, but banks' original function was this clearing
function.
                                                                        The protocol – the new crypto based monetary policy
                                                                        Protocol is a set of rules that nodes in a network use to transmit
Role of the sovereign state
                                                                        information. Transmission control protocol (TCP) is the set of
As we have seen by now, money is a system of credit, that is            rules to exchange information packets on the internet. The
liquid, transferable and trustless. Sovereign states became more        Internet protocol (IP) is the set of rules to exchange messages at
important, maintaining large armies, protecting societies and           the internet address level.
thereafter provision of public goods and services against which
                                                                        In the context of blockchains and particularly Bitcoin, because
they would collect taxes. Sovereign governments (regardless of
                                                                        the information is a form of digital financial transaction, the
form) became a significant part of the national output and thus
                                                                        protocol becomes a set of rules to govern the identity, security,
largest source of payments in the economy.
                                                                        economic incentives of the digital transactions on the Bitcoin
This economic prominence of the sovereign state only meant that         network. The identity and security of the transactions and the
money issued by the sovereign facilitated the trustless, liquid         ledger is established through cryptography both at the account
market where the citizens would trust the money issued by               holder level (through public/private key crypto rules) and at the
sovereign. Today, we assume that currency needs to be issued            level of Miners/book-keepers to maintain security and
by the sovereign state; however, it is not the sovereign stamp, but     authenticity of the ledger – simple to build consensus on the
the trust and universal acceptability feature that gives currency       state of the ledger. These set of crypto-economic rules could be
its value.                                                              seen as the new monetary policy. Further, the Bitcoin blockchain

INDIA FINANCIALS                                                                                                          BERNSTEIN       3
      Case 2:18-cr-20579-VAR-MKM ECF No. 21-1 filed 11/02/18                                  PageID.140            Page 4 of 11
Gautam Chhugani +65-6230-4654 gautam.chhugani@bernstein.com                                                                 11 October 2017




is so designed that the supply is capped at 21 million bitcoins
(with the maximum supply reached in the year 2140). There are
                                                                       What gives bitcoin value?
currently ~16.6 million bitcoins with an exponentially decreasing
inflation rate – thus the bitcoin protocol is considered to be         It’s tempting to value Bitcoin relative to companies or
deflationary in nature.                                                commodities with related value propositions. The value of top 4
                                                                       global payment networks aggregates to ~$550 bn; the world’s
The trust, security and transferability of the Bitcoin come from
                                                                       gold supply is worth roughly $7 trillion vs. Bitcoin's market cap of
the set of crypto-economic rules that are part of the Bitcoin
                                                                       ~$76 bn. While these comparisons are useful starting points,
protocol. It clearly obviates the need of a central authority to
                                                                       they fall short.
validate transactions centrally.


                                                                       Monetary transmission or a new economy?
Tokens are like bearer cash
                                                                       Some of Bitcoin’s value does indeed come from its usefulness for
The token native to the Bitcoin blockchain network is called
                                                                       payments or monetary transfer. Early advocates of Bitcoin
Bitcoin. Other blockchains can have their own tokens e.g. Ether
                                                                       suggested it would be adopted by merchants to avoid
is the intrinsic token to the Ethereum blockchain network. Tokens
                                                                       chargebacks, or that it would displace traditional money transfer
are used as economic incentives/disincentives to reward the
                                                                       services by providing cheaper and faster remittances. Bitcoin
miners / users as part of the network.
                                                                       currently allows the user to transfer large amounts of money in
                                      th
The Bitcoin token is divisible to the 8 decimal. It functions as       about 10 minutes for about $2, an attractive alternative to wire
bearer cash. You just need to know the public address of the           transfers or international remittance services. However, nothing
receiver to send it – it is permission-less just like how cash         prevents existing financial institutions from offering even faster
currency is in the physical world. If you want to buy anything off     and cheaper transmission services. Bitcoin is valuable in this
the shelf, you just need to hand over the cash. Similarly, to          regard only for “censorship resistance.” Payment networks can
transfer Bitcoin, you just need to know the public address of the      block payments to a particular company for example and bank
receiver. The white paper on Bitcoin by Satoshi Nakamoto               regulators can ban wire transfers to a particular country or
(unidentified individual or a group) refers to Bitcoin as electronic   company. In contrast, it is near impossible to prevent an owner of
peer to peer cash. It intends to build a mechanism to make             bitcoins from transferring them to a third party of their choice.
payments over a communication channel (just like we send
                                                                       In fact, Bitcoin could be seen as virtual 'bearer cash' economy
information on the internet) without a centralized trusted third
                                                                       supported by a decentralized 'trustless' network – a new crypto
party.
                                                                       economy with its own protocol or policy. The faith of its citizens–
                                                                       software developers, miners, investors, early individual and
                                                                       sovereign state adopters would drive the value of that network.
Governance issues in absence of central authority
                                                                       The value of the new economic network can be related to the
To change or upgrade the Bitcoin network software sometimes
                                                                       transactions in the network as reflected in Exhibits 3 to 4
requires a “hard fork.” A hard fork is a change in the network
protocol that renders it incompatible with older versions of the
software. A hard fork may be uncontentious and viewed as a
                                                                       Bitcoin could fluctuate daily (as high as 5-10% per day) for it to
welcome software upgrade by the entire community, or it may be
                                                                       be stable money, although it is in its early days. Fiat money is still
contentious. In a contentious hard fork, some people running
                                                                       the final form of settlement – governments still collect taxes in
Bitcoin software may install new incompatible software, while
                                                                       fiat money and salaries are still paid in fiat money. Thus, for now
others remain on the old network; this can result in two
                                                                       Bitcoin has only emerged as a 'censorship resistant' asset class.
competing blockchains that are “forks” of the previous chain. On
         st                                                            We will delve deeper into Bitcoin and its cryptographic cousins in
August 1 , Bitcoin forked into Bitcoin and “Bitcoin Cash.” In
                                                                       the coming editions.
November, there may be another fork in which there may be two
blockchains each claiming to be “Bitcoin.” Some investors fear
this could produce confusion and hurt investor confidence, while
others see it as the cost of decentralized governance.


While, it emerges that Bitcoin does share some of the core
functionalities of money – secure clearing mechanism, divisible,
portable, transferable, secure and trustworthy (crypto-economic
rules), the most intriguing part is its value? How do we know it is
worth ~$4,800 as it stands today?


INDIA FINANCIALS                                                                                                         BERNSTEIN        4
      Case 2:18-cr-20579-VAR-MKM ECF No. 21-1 filed 11/02/18                PageID.141   Page 5 of 11
Gautam Chhugani +65-6230-4654 gautam.chhugani@bernstein.com                                   11 October 2017




EXHIBIT 3: Evolution of Bitcoin in terms of its market value and
processed transaction value

          Bitcoin: Matket cap vs. Transaction
                    Value, in USD bn
    90                                                               1.60
    80                                                               1.40
    70                                                               1.20
    60
                                                                     1.00
    50
                                                                     0.80
    40
                                                                     0.60
    30
    20                                                               0.40

    10                                                               0.20

     0                                                               -




                   Transaction value, RHS                Marketcap


Note: Estimated USD transaction value taken from Blockchain.info
Source: Willy Woo, Chris Burniske, Blockchain.info, Bernstein analysis



EXHIBIT 4: Bitcoin Network Value to Transaction ratio

          Bitcoin: Network Value to Transaction
                       Ratio (NVT)
  350x

  300x

  250x

  200x

  150x

  100x

   50x

     0x




Note: The above ratio has been smoothed
Source: Willy Woo, Chris Burniske, Blockchain.info, Bernstein analysis




INDIA FINANCIALS                                                                            BERNSTEIN       5
      Case 2:18-cr-20579-VAR-MKM ECF No. 21-1 filed 11/02/18                                                   PageID.142                Page 6 of 11
Gautam Chhugani +65-6230-4654 gautam.chhugani@bernstein.com                                                                                     11 October 2017




                                                                                                                                   DISCLOSURE APPENDIX

TICKER TABLE
                                           9 Oct 2017                TTM                  EPS Reported                       P/E Reported
                                              Closing     Target      Rel.
 Ticker                     Rating               Price     Price     Perf.         2017A      2018E      2019E       2017A      2018E       2019E
 HDFCB.IN                       O    INR     1,795.50    2,430.00   21.3%    INR     59.16      71.98      89.11      30.35      24.94       20.15
 MXAPJ                                         538.87                                30.59      37.14      40.86      17.61      14.51       13.19
                                                                              O - Outperform, M - Market-Perform, U - Underperform, N – Not Rated

MXAPJ base year is 2016;.




INDIA FINANCIALS                                                                                                                             BERNSTEIN       6
      Case 2:18-cr-20579-VAR-MKM ECF No. 21-1 filed 11/02/18                                                   PageID.143           Page 7 of 11
Gautam Chhugani +65-6230-4654 gautam.chhugani@bernstein.com                                                                                 11 October 2017




VALUATION METHODOLOGY
India Financials
India is a growth market and investors generally seek growth-based returns in India. We believe all banks in India trade on what market
believes as the sustainable earnings growth momentum. Banks that have sustained cross-cycle earnings growth despite sector asset
quality concerns trade at a premium. On the other hand, banks that have been inconsistent in earnings growth get penalized by the market
until they build investor confidence again. We value our coverage on a target P/E multiple based on one year forward earnings calibrated by
trading history and our expectation of three-year sustainable earnings growth. We use a one-year forward multiple based on FY'19 earnings
to arrive at FY'18 end target price. We corroborate our target price earnings multiples with a P/BV based multiple as a secondary check. We
also believe the market can be brutal with growth stocks if the growth story shows any structural weakness and thus we constantly stress-
test for structural growth weakness across our industry and company investment thesis. This methodology works for banks under NPL
stress too as we expect earnings to largely normalize by FY'19



RISKS
HDFC Bank Ltd
»     HDFCB faces significant margin pressure beyond our expectations in line with industry trends
»     HDFCB is unable to drive operating leverage and scale across its retail lending business to enable significant costs savings in operating
      expenditure
»     HDFCB has to meaningfully slow down credit cards and personal loan book growth due to unexpected risk concerns




                                                                  SRO REQUIRED DISCLOSURES
  ∑     References to "Bernstein" relate to Sanford C. Bernstein & Co., LLC, Sanford C. Bernstein Limited, Sanford C. Bernstein (Hong Kong) Limited 盛博香
        港有限公司, Sanford C. Bernstein (Canada) Limited, and Sanford C. Bernstein (business registration number 53193989L), a unit of
        AllianceBernstein (Singapore) Ltd. which is a licensed entity under the Securities and Futures Act and registered with Company Registration No.
        199703364C, collectively.

  ∑     Bernstein analysts are compensated based on aggregate contributions to the research franchise as measured by account penetration, productivity
        and proactivity of investment ideas. No analysts are compensated based on performance in, or contributions to, generating investment banking
        revenues.

  ∑     Bernstein rates stocks based on forecasts of relative performance for the next 6-12 months versus the S&P 500 for stocks listed on the U.S. and
        Canadian exchanges, versus the MSCI Pan Europe Index for stocks listed on the European exchanges (except for Russian companies), versus the
        MSCI Emerging Markets Index for Russian companies and stocks listed on emerging markets exchanges outside of the Asia Pacific region, and
        versus the MSCI Asia Pacific ex-Japan Index for stocks listed on the Asian (ex-Japan) exchanges - unless otherwise specified. We have three
        categories of ratings:

               Outperform: Stock will outpace the market index by more than 15 pp in the year ahead.

               Market-Perform: Stock will perform in line with the market index to within +/-15 pp in the year ahead.

               Underperform: Stock will trail the performance of the market index by more than 15 pp in the year ahead.

               Not Rated: The stock Rating, Target Price and/or estimates (if any) have been suspended temporarily.

  ∑     As of 10/10/2017, Bernstein's ratings were distributed as follows: Outperform - 46.7% (0.3% banking clients) ; Market-Perform - 40.1% (0.0%
        banking clients); Underperform - 13.3% (0.0% banking clients); Not Rated - 0.0% (0.0% banking clients). The numbers in parentheses represent the
        percentage of companies in each category to whom Bernstein provided investment banking services within the last twelve (12) months.

  12-Month Rating History as of 10/10/2017
  Ticker     Rating Changes
  HDFCB.IN O (IC) 11/16/16


  Rating Guide: O - Outperform, M - Market-Perform, U - Underperform, N - Not Rated
  Rating Actions: IC - Initiated Coverage, DC - Dropped Coverage, RC - Rating Change


INDIA FINANCIALS                                                                                                                         BERNSTEIN        7
   Case 2:18-cr-20579-VAR-MKM ECF No. 21-1 filed 11/02/18                                                       PageID.144              Page 8 of 11




                                                               OTHER DISCLOSURES
A price movement of a security which may be temporary will not necessarily trigger a recommendation change. Bernstein will advise as and when
coverage of securities commences and ceases. Bernstein has no policy or standard as to the frequency of any updates or changes to its coverage policies.
Although the definition and application of these methods are based on generally accepted industry practices and models, please note that there is a range
of reasonable variations within these models. The application of models typically depends on forecasts of a range of economic variables, which may
include, but not limited to, interest rates, exchange rates, earnings, cash flows and risk factors that are subject to uncertainty and also may change over
time. Any valuation is dependent upon the subjective opinion of the analysts carrying out this valuation.

Bernstein produces a number of different types of research product including, among others, fundamental analysis and quantitative analysis.
Recommendations contained within one type of research product may differ from recommendations contained within other types of research product,
whether as a result of differing time horizons, methodologies or otherwise.

This document may not be passed on to any person in the United Kingdom (i) who is a retail client (ii) unless that person or entity qualifies as an authorised
person or exempt person within the meaning of section 19 of the UK Financial Services and Markets Act 2000 (the "Act"), or qualifies as a person to whom
the financial promotion restriction imposed by the Act does not apply by virtue of the Financial Services and Markets Act 2000 (Financial Promotion) Order
2005, or is a person classified as an "professional client" for the purposes of the Conduct of Business Rules of the Financial Conduct Authority.

This document may not be passed onto any person in Canada unless that person qualifies as "permitted client" as defined in Section 1.1 of NI 31-103.



To our readers in the United States: Sanford C. Bernstein & Co., LLC is distributing this publication in the United States and accepts responsibility for its
contents. Any U.S. person receiving this publication and wishing to effect securities transactions in any security discussed herein should do so only
through Sanford C. Bernstein & Co., LLC.

To our readers in the United Kingdom: This publication has been issued or approved for issue in the United Kingdom by Sanford C. Bernstein Limited,
authorised and regulated by the Financial Conduct Authority and located at 50 Berkeley Street, London W1J 8SB, +44 (0)20-7170-5000.

To our readers in member states of the EEA: This publication is being distributed in the EEA by Sanford C. Bernstein Limited, which is authorised and
regulated in the United Kingdom by the Financial Conduct Authority and holds a passport under the Markets in Financial Instruments Directive.

To our readers in Hong Kong: This publication is being distributed in Hong Kong by Sanford C. Bernstein (Hong Kong) Limited 盛博香港有限公司, which is
licensed and regulated by the Hong Kong Securities and Futures Commission (Central Entity No. AXC846). This publication is solely for professional
investors only, as defined in the Securities and Futures Ordinance (Cap. 571).

To our readers in Singapore: This publication is being distributed in Singapore by Sanford C. Bernstein, a unit of AllianceBernstein (Singapore) Ltd., only to
accredited investors or institutional investors, as defined in the Securities and Futures Act (Chapter 289). Recipients in Singapore should contact
AllianceBernstein (Singapore) Ltd. in respect of matters arising from, or in connection with, this publication. AllianceBernstein (Singapore) Ltd. is a licensed
entity under the Securities and Futures Act and registered with Company Registration No. 199703364C. It is regulated by the Monetary Authority of
Singapore and located at One Raffles Quay, #27-11 South Tower, Singapore 048583, +65-62304600. The business name "Bernstein" is registered
under business registration number 53193989L.

To our readers in the People’s Republic of China: The securities referred to in this document are not being offered or sold and may not be offered or sold,
directly or indirectly, in the People's Republic of China (for such purposes, not including the Hong Kong and Macau Special Administrative Regions or
Taiwan), except as permitted by the securities laws of the People’s Republic of China.

To our readers in Japan: This document is not delivered to you for marketing purposes, and any information provided herein should not be construed as a
recommendation, solicitation or offer to buy or sell any securities or related financial products.
    Case 2:18-cr-20579-VAR-MKM ECF No. 21-1 filed 11/02/18                                                       PageID.145              Page 9 of 11



For the institutional client readers in Japan who have been granted access to the Bernstein website by Daiwa Securities Group Inc. (“Daiwa”), your access
to this document should not be construed as meaning that Sanford C Bernstein is providing you with investment advice for any purposes. Whilst Sanford C
Bernstein has prepared this document, your relationship is, and will remain with, Daiwa, and Sanford C Bernstein has neither any contractual relationship
with you nor any obligations towards you.

To our readers in Australia: Sanford C. Bernstein & Co., LLC, Sanford C. Bernstein Limited and Sanford C. Bernstein (Hong Kong) Limited 盛博香港有限公
司 are exempt from the requirement to hold an Australian financial services licence under the Corporations Act 2001 in respect of the provision of the
following financial services to wholesale clients:

∑    providing financial product advice;

∑    dealing in a financial product;

∑    making a market for a financial product; and

∑    providing a custodial or depository service.

To our readers in Canada: If this publication is pertaining to a Canadian domiciled company, it is being distributed in Canada by Sanford C. Bernstein
(Canada) Limited, which is licensed and regulated by the Investment Industry Regulatory Organization of Canada ("IIROC"). If the publication is pertaining
to a non-Canadian domiciled company, it is being distributed by Sanford C. Bernstein & Co., LLC, which is licensed and regulated by both the U.S.
Securities and Exchange Commission and the Financial Industry Regulatory Authority ("FINRA") into Canada under the International Dealers Exemption.
This publication may not be passed onto any person in Canada unless that person qualifies as a "Permitted Client" as defined in Section 1.1 of NI 31-103.



Sanford C. Bernstein & Co., LLC., Sanford C. Bernstein Limited, Sanford C. Bernstein (Hong Kong) Limited 盛博香港有限公司, Sanford C. Bernstein
(Canada) Limited and AllianceBernstein (Singapore) Ltd. are regulated by, respectively, the Securities and Exchange Commission under U.S. laws, by the
Financial Conduct Authority under U.K. laws, by the Hong Kong Securities and Futures Commission under Hong Kong laws, by the Investment Industry
Regulatory Organization of Canada and by the Monetary Authority of Singapore under Singapore laws, all of which differ from Australian laws.

One or more of the officers, directors, or employees of Sanford C. Bernstein & Co., LLC, Sanford C. Bernstein Limited, Sanford C. Bernstein (Hong Kong)
Limited 盛博香港有限公司, Sanford C. Bernstein (Canada) Limited, Sanford C. Bernstein (business registration number 53193989L), a unit of
AllianceBernstein (Singapore) Ltd. which is a licensed entity under the Securities and Futures Act and registered with Company Registration No.
199703364C, and/or their affiliates may at any time hold, increase or decrease positions in securities of any company mentioned herein.

Bernstein or its affiliates may provide investment management or other services to the pension or profit sharing plans, or employees of any company
mentioned herein, and may give advice to others as to investments in such companies. These entities may effect transactions that are similar to or
different from those recommended herein.

Bernstein Research Publications are disseminated to our customers through posting on the firm's password protected website,
www.bernsteinresearch.com. Additionally, Bernstein Research Publications are available through email, postal mail and commercial research portals. If
you wish to alter your current distribution method, please contact your salesperson for details.

Bernstein and/or its affiliates do and seek to do business with companies covered in its research publications. As a result, investors should be aware that
Bernstein and/or its affiliates may have a conflict of interest that could affect the objectivity of this publication. Investors should consider this publication
as only a single factor in making their investment decisions.

This publication has been published and distributed in accordance with Bernstein's policy for management of conflicts of interest in investment research,
a copy of which is available from Sanford C. Bernstein & Co., LLC, Director of Compliance, 1345 Avenue of the Americas, New York, N.Y. 10105, Sanford
C. Bernstein Limited, Director of Compliance, 50 Berkeley Street, London W1J 8SB, United Kingdom, or Sanford C. Bernstein (Hong Kong) Limited 盛博香
港有限公司, Director of Compliance, Suites 3206-11, 32/F, One International Finance Centre, 1 Harbour View Street, Central, Hong Kong, or Sanford C.
Bernstein (business registration number 53193989L) , a unit of AllianceBernstein (Singapore) Ltd. which is a licensed entity under the Securities and
Futures Act and registered with Company Registration No. 199703364C, Director of Compliance, 30 Cecil Street, #28-08 Prudential Tower, Singapore
049712. Additional disclosures and information regarding Bernstein's business are available on our website www.bernsteinresearch.com.

                                                                CERTIFICATIONS
∑    I/(we), Gautam Chhugani, Senior Analyst(s)/Analyst(s), certify that all of the views expressed in this publication accurately reflect my/(our) personal
     views about any and all of the subject securities or issuers and that no part of my/(our) compensation was, is, or will be, directly or indirectly, related
     to the specific recommendations or views in this publication.
                Case 2:18-cr-20579-VAR-MKM ECF No. 21-1 filed 11/02/18                                                                                       PageID.146                      Page 10 of 11




Approved By: SU

  Copyright 2017, Sanford C. Bernstein & Co., LLC, Sanford C. Bernstein Limited, Sanford C. Bernstein (Hong Kong) Limited 盛博香港有限公司, and AllianceBernstein (Singapore) Ltd.,
                               subsidiaries of AllianceBernstein L.P. ~1345 Avenue of the Americas ~ NY, NY 10105 ~212/756-4400. All rights reserved.
This publication is not directed to, or intended for distribution to or use by, any person or entity who is a citizen or resident of, or located in any locality, state, country or other jurisdiction where such distribution, publication,
availability or use would be contrary to law or regulation or which would subject Bernstein or any of their subsidiaries or affiliates to any registration or licensing requirement within such jurisdiction. This publication is based upon
public sources we believe to be reliable, but no representation is made by us that the publication is accurate or complete. We do not undertake to advise you of any change in the reported information or in the opinions herein.
This publication was prepared and issued by Bernstein for distribution to eligible counterparties or professional clients. This publication is not an offer to buy or sell any security, and it does not constitute investment, legal or tax
advice. The investments referred to herein may not be suitable for you. Investors must make their own investment decisions in consultation with their professional advisors in light of their specific circumstances. The value of
investments may fluctuate, and investments that are denominated in foreign currencies may fluctuate in value as a result of exposure to exchange rate movements. Information about past performance of an investment is not
necessarily a guide to, indicator of, or assurance of, future performance.
Case 2:18-cr-20579-VAR-MKM ECF No. 21-1 filed 11/02/18   PageID.147   Page 11 of 11
